                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-469-RJC-DCK

 JOSEPH W. CRAFT III,                                  )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )           ORDER
                                                       )
 ALEXANDER WELLFORD TABOR,                             )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Michael G. Adams, concerning J. Kent Wicker on

September 30, 2019. J. Kent Wicker seeks to appear as counsel pro hac vice for Plaintiff Joseph

W. Craft III. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. J. Kent Wicker is

hereby admitted pro hac vice to represent Plaintiff Joseph W. Craft III.

         SO ORDERED.


                                      Signed: September 30, 2019
